DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s amendment filed on 02/10/2022.
	Claims 1-12 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Liao on 04/29/2022.

The claims 1 and 5 have been amended as the follows (no change to other claims).

1. (Currently Amended) A method of testing with a test parameter data structure, applied to an application under test (AUT) that operates in both an application programming interface (API) mode and a user interface (UI) mode, including:
processing a test script that is configurable to test the AUT in the API mode and also in the UI mode, wherein
the UI mode renders and interacts with UI elements utilizing test values stored in elements of the test parameter data structure, and
the test parameter data structure is used by the test script in both the API mode and in the UI mode;





providing display mark-up in the test script that is rendered in the UI mode, 
wherein the display mark-up specifies formatting of fields in a display or part of the display that are going to receive data that map to specific elements in the test parameter data structure, and 
wherein the display mark-up leaves a connection between the fields and the elements in the data structure to be completed when processing the test script in the UI mode;
providing a data mapping that maps the fields in the display mark-up to the elements in the test parameter data structure, based on names of the elements; and
while processing the test script in the UI mode, 
rendering the display mark-up from the test script;
using a bot to interact with and complete the rendered display mark-up;
applying the data mapping to identify the elements in the test parameter data structure to be used to complete the fields in the rendered display mark-up; and
causing processing of the completed fields in the rendered display mark-up.


5. (Currently Amended) A tangible non-transitory computer readable storage media impressed
with computer program instructions that, when executed, test with a test parameter data structure,
applied to an application under test (AUT) that operates in both an application programming
interface (API) mode and a user interface (UI) mode, including:
processing a test script that is configurable to test the AUT in the API mode and also in the UI mode, wherein
the UI mode renders and interacts with UI elements utilizing test values stored in elements of the test parameter data structure, and
the test parameter data structure is used by the test script in both the API mode and in the UI mode;





providing display mark-up in the test script that is rendered in the UI mode, 
wherein the display mark-up specifies formatting of fields in a display or part of the display that are going to receive data that map to specific elements in the test parameter data structure, and 
wherein the display mark-up leaves a connection between the fields and the elements in the data structure to be completed when processing the test script in the UI mode;
providing a data mapping that maps the fields in the display mark-up to the elements in the test parameter data structure, based on names of the elements; and
while processing the test script in the UI mode, 
rendering the display mark-up from the test script;
using a bot to interact with and complete the rendered display mark-up;
applying the data mapping to identify the elements in the test parameter data structure to be used to complete the fields in the rendered display mark-up; and
causing processing of the completed fields in the rendered display mark-up.


Response to Arguments
Applicant’s arguments filed on 02/10/2022 have been fully considered but they are persuasive.
Claims 1-12 are allowed over the discovered prior art.
		This discovered prior art do not teach or suggest the limitations of “providing display mark-up in the test script that is rendered in the UI mode, wherein the display mark-up specifies formatting of fields in a display or part of the display that are going to receive data that map to specific elements in the test parameter data structure, and wherein the display mark-up leaves a connection between the fields and the elements in the data structure to be completed when processing the test script in the UI mode; providing a data mapping that maps the fields in the display mark-up to the elements in the test parameter data structure, based on names of the elements” under the context of GUI testing with both UI mode and API mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Leizerovich et al. (US PGPUB 2014/0007056) disclose a method for generating test data for form validation, where the method includes maintaining metadata for a database, mapping a control field of the form to a column of the database, and generating test data based on the mapping and the metadata. A mapping engine may be configured to generate a graphical user interface (GUI) for receiving mapping configuration from a user. The GUI may generate a visual representation of the table and of the form to enable the user visually columns of the table to form fields. The mapping engine may also execute mapping algorithms to automatically map control fields of the form to the database columns.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/               Primary Examiner, Art Unit 2193